Title: Enclosure: Power of Attorney from Thomas Jefferson to John Barnes for United States Stock Interest, 15 December 1816
From: Jefferson, Thomas
To: Barnes, John


            
              Know all men by these presents that I Thomas Jefferson of Monticello in Albemarle, by virtue of the powers to me given by Thaddeus Kosciuzko, late a General in the armies of the United States, do hereby constitute and appoint John Barnes of George town in the district of Columbia lawful attorney under my self, of the said Thaddeus with full powers to recieve for the sd Thaddeus and in his name all sums of interest due or to become due on any stock standing or which may hereafter stand in the name of the sd Thaddeus in the books or funds of the United States, and for the same to give discharges and acquittances in the name of the sd Thaddeus, which shall be equally valid, and are hereby confirmed, as if given by myself. Witness my hand and seal at Monticello aforesd this fifteenth of December 1816.
              
                Th: Jefferson
              
            
            
              Witness
            
          